




[exhibit1041formofannu_image1.gif]
Form of Annual Performance Bonus Plan
For Executive Employees


Document: Annual Performance Bonus Plan for Executives
Applicability: Executive employees (Vice President, Senior Vice President,
President and Chief Executive Officer (“CEO”))
Approved:
Effective Date:
Amended & Restated:
Review date: Annual





Purpose


The purpose and scope of the Annual Performance Bonus (“APB”) Plan Document for
Executive Employees is to define the process to award the annual incentive bonus
and to ensure the Plan parameters are managed consistently across Avago
Technologies (the “Company”).


Introduction


The Company has established the Annual Performance Bonus (“Program”) for
eligible executive employees. The objectives of this discretionary Program are
to:


▪
Share the success of the Company

▪
Reward employees for outstanding business results

▪
Recognize levels of individual performance multiplier

▪
Foster teamwork

▪
Retain employees

Program Period
 
Incentive awards under the Program are based on Corporate performance and, where
applicable, Business Division or Function performance measured against
predetermined targets for each Program period. The Program period begins on the
first day of each fiscal year and ends on the last day of the fiscal year.









Pg 1 of 1    
Avago Technologies





--------------------------------------------------------------------------------






Eligibility


Prior to the beginning of each Program period the criteria for participation in
the Program will be set by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) and recommended to the Board of
Directors for final approval.


Conditions of Eligibility: All regular full-time and regular part-time executive
employees who are:
•
Not on a Sales Incentive Plan (SIP)

•
Employed before fiscal year fourth quarter

•
Employed on the APB payout date

•
On leave of absence (“LOA”) with eligible earnings during the Program period



Description


The performance results for the Program period are based on a weighting system
comprised of Corporate performance and where applicable Business
Division/Function performance.


Corporate
Corporate performance for the Program period will be based on the

Performance        attainment of Company targets as defined for the specific
fiscal year: Targets
are approved and recommended by the CEO and the Compensation Committee to the
Company’s Board of Directors (the “Board”) for final approval. Attainment
measurements and targets are maintained by Finance.


Business Division
Business Division or Function performance for the Program period will be

or Function         based on the attainment of Business Division or Function
goals. Goals
Performance
are approved and recommended by the CEO and the Compensation Committee to the
Board for final approval. Attainment measurements and targets are maintained by
Finance.

    
Program Award
The Program award payout (“Program Award”) for each participant will be

Determination
determined as follows.





Definitions:
    
1.
Eligible Earnings: Represents base wages paid during the performance period and
includes vacation, holiday and sick pay. Eligible earnings exclude disability
payments, bonus payments and allowances. Total eligible earnings for the Program
period will reflect part-time status, unpaid LOA, hire date or re-hire date.



2.
Attainment %: Payout on performance attainment for each goal between the
threshold and the maximum will be determined by a linear formula.



3.
Performance Multiplier: Based on performance each participant, other than the
CEO, will be assigned a performance multiplier on a scale of 0.5 to 1.5 by the
CEO, subject to the review and approval of the Compensation Committee, and in
respect of the CEO, the Board. In the


Pg 2 of 2    
Avago Technologies





--------------------------------------------------------------------------------






discretion of the Board, the CEO may be assigned a performance multiplier on a
scale of 0.5 to 1.5.


4.
Target Bonus Percent: Percent of eligible earnings that will be paid if the
Company and Business Division/Function attainment is 100% of goals. This percent
is assigned to each executive function or individual, as determined by the CEO
and the Compensation Committee, or by the Board in respect of the CEO.



Target Bonus Percent is prorated based on eligibility and may be prorated based
on a change in an executive’s function or position that results in a change in
Target Bonus Percentage during the performance period.


Any exceptions require approval from both the CEO and the Compensation
Committee, or from the Board in the case of the CEO.


Payout


The fiscal year end payout is made in cash after the end of the fiscal year and
is calculated using the payout formula based on:
•
Actual attainment against fiscal year Corporate and Division/Function metrics

•
Current year performance multiplier

Payout formula


FY Eligible Earnings


x
Attainment %
x
Performance Multiplier
x


Target Bonus %


Eligible Earnings Paid in Local Currency
 
Performance Result for Company and Business
 
Individual Multiplier
 
Individual Bonus % Based on Job Level





Metric
Weight
Threshold
Payout
Minimum
Payout Target
Payout
Maximum
Revenue
Growth
25%
__%1
50%
100%
150%
Operating Profit
25%
__%1
50%
100%
150%
Business Division or Function Results (includes Direct Expenses)
50%
Division/ Function Specific 2
50%
100%
150%

1 To be validated by Finance each year.
2 Direct Expenses have a payout range of minimum 80% to maximum 120%



Pg 3 of 3    
Avago Technologies





--------------------------------------------------------------------------------






In the event the Board elects to assign the CEO a Performance Multiplier greater
than 1.0, the Board may elect to pay the portion of the CEO’s bonus amount that
exceeds the bonus amount calculated using a Performance Multiplier of 1.0 in the
form of an equity award, instead of paying such amount in cash. The Board shall
determine the type and terms of any such equity award.


Policies and Practices


Various considerations may impact the administration and payout of the Program.
Such considerations may include, but are not limited to the following:


1.
Program Administration: The Compensation Committee will establish guidelines for
the Program in line with corporate strategies and objectives. The Compensation
Committee has final authority as to any issues related to the interpretation and
the administration of the Program, including the resolution of any unusual
circumstances. Board approval is required if there is any change related to the
CEO.



2.
Compensation Committee Discretion: The Compensation Committee will recommend and
the Board will set the Program performance targets. The Compensation Committee
may, at its sole discretion, at any time alter, amend, suspend or in any other
way modify the Program to align with the changing needs of the Company without
prior notification to any participant, provided that any such modifications that
affect the CEO shall be approved by the Board.



3.
Payment Authorization: Employees will be eligible to participate in the APB
program period if they are employed before the fiscal year fourth quarter and
remain employed on the payout date. All awards must be approved by the CEO and
the Compensation Committee, or by the Board in respect of the CEO. The Program
award will be paid in full, as soon as administratively feasible, following the
end of a Program period.



4.
Termination: Any employee (other than the CEO) may be excluded from Program
participation, at any time, at the sole discretion of the Compensation
Committee, and by the Board in the case of the CEO. Except as required by
applicable law or regulation, in order to receive a Program award payment for
the applicable Program period, an employee must be: (1) on the payroll, and (2)
an eligible participant of the Program at the time of payout. Except as required
by applicable law or regulation, the Company will not seek repayment of a valid
bonus payout if the employee terminates employment after payment for the
previous performance period.



5.
Pro-rated Payments: Pro-rated payment will be made in cases as set forth below:



•
Position changes from non-sales to sales (on SIP) or from sales (on SIP) to non-
sales.

•
Transfer between Business Divisions or Functions during the fiscal year of the
performance period.

•
Termination for disability: In the event a participant terminates employment
with the
Company for disability reasons, such employee will be considered eligible for
completed plan periods in which the employee participated.


Pg 4 of 4    
Avago Technologies





--------------------------------------------------------------------------------






•
Termination upon death: Upon the death of a participant, the award will be paid
along with all other payouts based on eligible earnings during the Program
period.
Payment will be made to legal beneficiaries, as designated by the employee and
on file with the Company.

 
6.
Right of Employment and Payment: Management and the Compensation Committee
reserve the right, at their sole discretion, to restrict participation in the
Program at any time. Participation under this Program does not affect the
employment status of the participant and does not imply continued employment
with the Company. Either participant or Company may terminate the employment
relationship at any time, for any reason, with or without cause.



Payments made under the Program are not an element of the participant’s salary
or base compensation (“Compensation”) and shall not be considered as part of
such Compensation in the event of severance, redundancy, resignation or any
other situation unless required by local law. The granting and receipt of
payments under the Program is voluntary and at the Compensation Committee’s sole
discretion, and does not constitute a claim for further payments regardless of
how many times such payments have previously been granted to the participant.


7.
Unfunded Status/Right of Assignment: No assets are reserved for this Program and
no person has a right or interest in Company assets as a result of the existence
of this Program. No right or interest in the Program may be assigned or
transferred, or subject to any lien, directly, by operation of law or otherwise,
including without limitation, bankruptcy, pledge, garnishment, attachment, levy
or other creditor’s process.



8.
Taxes: All awards payable under the Program are taxable as ordinary income in
the year of payment and subject to applicable taxes and withholdings. Employees
on a temporary relocation are paid and taxed from their home country.



9.
Plan Amendment or Termination: The Compensation Committee may amend or terminate
this Program at any time, provided that any such modifications that affect the
CEO shall be approved by the Board. While the Compensation Committee intends
that any amendment or termination would be prospective, the Compensation
Committee reserves the right to act retroactively without prior written notice
to the participants.



10.
Final Decision: The Compensation Committee will make the final determination as
to the eligibility for participation in the Program and any other applicable
terms. All decisions made by the Compensation Committee, or the Board, as
applicable, regarding this Program shall be final.



This Program shall be governed by local laws and regulations.



Pg 5 of 5    
Avago Technologies





--------------------------------------------------------------------------------








APPENDIX


Payout Examples at Target:
This example of the fiscal year end payout is based on the following
assumptions:
•
Employed full-time during the entire fiscal year

•
Annual Eligible Earnings in local currency is 200,000

•
Performance Multiplier is 1.5 or 150% applies

•
Bonus target is 30%

•
Corporate attainment for the fiscal year is 100%

•
Division attainment is 100%



(Note: The example does not represent actual executive level bonus targets or
salaries)


Payment: The fiscal year end payout is made after the end of the fiscal year and
is calculated using the formula based on:


•
Actual attainment against fiscal year Corporate and Division/Function metrics

•
Current year performance multiplier



Metric
Weight
Threshold
Payout
Minimum
Payout Target
Payout
Maximum
 
 
Revenue
Growth
25%
__%
50%
100%
150%
 
Operating Profit
25%
__%
50%
100%
150%
 
Business Division or Function Results


50%
Division/ Function Specific


50%


100%


150%





Payout Formula




FY Eligible Earnings


x
Attainment %
x
Performance Multiplier
x


Target Bonus %


 
Eligible Earnings Paid in Local Currency
 
Performance Result for Company and Business
 
Individual Multiplier
 
Individual Bonus % Based on Job Level
 
200,000
x
100%
x
150%
x
30% =


90,000 payout




Pg 6 of 6    
Avago Technologies



